           Case 3:18-cv-00485-VAB Document 61 Filed 02/08/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

MARSHALL JONES ADMINISTRATOR                                         CIVIL ACTION NO.
OF THE ESTATE OF ASHLEY FERGUSON,                                    3:18-cv-00485-VAB
MARSHALL JONES, AALIYAH JONES, PPA
MARSHALL JONES, MICHAEL JONES, PPA
MARSHALL JONES

       Plaintiffs

v.

NICHOLAS MARCU, MGR FREIGHT SYSTEM, INC.,
PLAN BETA, LLC, AND TOTAL QUALITY
LOGISTICS, LLC

       Defendants                                                    February 8, 2019

     DEFENDANT TOTAL QUALITY LOGISTICS, LLC’S MOTION TO STAY ALL
           PROCEEDINGS PENDING OUTCOME OF RECEIVERSHIP

       Now comes defendant, TOTAL QUALITY LOGISTICS, LLC (“ TQL” ) before this Court

for an order administratively staying this case and all deadlines for 180 days.

                                              -
       Pursuant to 28 U .S.C. § 1738 and 38a 875, Spirit Commercial Auto Risk Retention Group

has been placed in temporary receivership. TQL respectfully requests that this Court enter an Order

staying the present case for a period of one hundred eighty ( 180) days beginning from the date of

the Court’s order.

       Based on the foregoing and the authorities set forth in the memorandum of law, Total

Quality Logistics, LLC, moves that the motion to dismiss be granted.
Case 3:18-cv-00485-VAB Document 61 Filed 02/08/19 Page 2 of 3




                          RESPECTFULLY SUBMITTED,
                          THE DEFENDANT,
                          TOTAL QUALITY LOGISTICS, LLC
                          BY ITS ATTORNEYS,

                               /s/Kevin R . Kratzer
                          Kevin R. Kratzer, Esq.
                          Federal Bar No. (ct 28871 )
                          kkratzer @ boyleshaughnessy.com
                          Boyle, Shaughnessy & Campo, P.C.
                          280 Trumball Street, 23rd Floor
                          Hartford , CT 06103
                          (860) 925-9800
                          Fax: (860) 278-7757


                          Robert D. Moseley, Jr. (Fed. Bar No. phv09064)
                          Megan M. Early-Soppa (Fed. Bar No. phv09839
                          Fox Rothschild LLP
                          2 West Washington Street
                          Suite 1100
                          Greenville, SC 29601
                          (864)751-7643
                          Fax: (864)751-7800




                            2
       Case 3:18-cv-00485-VAB Document 61 Filed 02/08/19 Page 3 of 3




                                    CERTIFICATION

       I hereby certify that on this date, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by email to all parties by operation of the Court’s

electronic filing system or by mail as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’ s CM/ECF System.




                                     /s/Kevin R . Kratzer

                                   Kevin R . Kratzer, Esq.
